Citation Nr: 1826176	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  09-33 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a heart condition, including as secondary to a service connected psychiatric disorder and/or as secondary to a service connected back disability.

4.  Entitlement to service connection for hypertension, including as secondary to a service connected psychiatric disorder and/or as secondary to a service connected back disability.

5.  Entitlement to service connection for diabetes mellitus type II (DM), including as secondary to service connected psychiatric disorder and/or secondary to a service connected back disability.



REPRESENTATION

The Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to April 1985 and from December 1985 to September 1992.  He had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2008 and July 2010 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2014, the Veteran testified at a Board hearing before the undersigned.  The claim was previously remanded in November 2014 for additional development.  There has been substantial compliance with the prior order and the outstanding issues are now returned to the Board for adjudication.  

The issues of entitlement to service connection for a heart condition, hypertension, and DM are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is more likely than not related to his active service.

2.  The Veteran has not been diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.385 (2017).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Generally

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§1110; 38 C.F.R. § 3.303.  The evidence must show (1) the existence of a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 Vet. App 223 (1992).  

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Bilateral Hearing Loss

The Veteran was provided VA hearing examinations in July 2012, and October 2017.  The October 2017 opinion was supplemented with addenda of December 2017 and January 2018.  Audiometric testing from each examination shows the Veteran has current hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  In service acoustic trauma is conceded based on the Veteran's duties as a cannon crewmember.

In July 2012, a VA examiner cited scientific studies and opined the Veteran's hearing loss was less likely than not related to his in service acoustic trauma.  He offered as supporting rationale that there was "no hearing loss in either ear by VA standards . . . at the time of the claimant's separation from active duty."  

In October 2017 and December 2017, the examiner was initially unable to review the Veteran's service entrance and exit audiograms.  He opined, "[w]ith the noise exposure the Veteran was exposed to as an artillery cannon crewmember, the hearing loss noted on today's examination as well as the hearing loss being beyond the normal progression for age; the hearing loss is at least as likely as not related to military noise exposure/acoustic trauma."  In January 2018, this examiner reviewed the entrance and exit hearing tests.  Then, referring to scientific studies, he opined that because the Veteran's hearing thresholds were within normal limits at entrance and exit from service, the current hearing loss is less likely than not related to in service acoustic trauma.  

The Board notes that normal hearing at separation is not fatal to a claim of service connection for hearing loss.  See, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The VA examiner of October 2017 provided a medically sound opinion linking the Veteran's in service noise exposure and current hearing.  This opinion is of great probative value.  The negative etiology opinions of July 2012 and January 2018 are based on the lack of in service loss of hearing acuity, which per the ruling in Ledford, is not fatal to a claim of service connection.  Therefore, the July 2012 and January 2018 medical opinions are of little probative value.  Accordingly, the Board finds the evidence for and against the claim is at least in a state of equipoise and service connection for bilateral hearing loss is warranted.

PTSD

The Veteran claims service connection for PTSD.  He was provided a Mental Disorders VA examination in January 2017.  The examiner diagnosed persistent adjustment disorder with mixed disturbance of emotions and conduct.  He further determined that the Veteran did not suffer from other mental disorders.  

The Veteran has been diagnosed with a persistent adjustment disorder and has been awarded service connection for this disability.  He additionally claims entitlement to service connection for PTSD.  Although he has been screened for PTSD and PTSD has been noted in his medical history, there is no evidence that he has ever been diagnosed as meeting the diagnostic criteria for PTSD by a qualified medical professional.  

As the preponderance of the evidence shows there is not a disability with respect to the claim now before the Board, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim of entitlement to service connection for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for PTSD is denied.


REMAND

Service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310 .

The longstanding policy of the Department of Veterans Affairs (VA) is that obesity, per se, is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and therefore may not be service connected on a direct basis, consistent with title 38, United States Code.  Nevertheless, obesity may be an "intermediate step" between a service-connected disability and a current disability that may be service connected on a secondary basis pursuant to 38 C.F.R. § 3.310. See VAOPGCPREC 1-2017.

The Veteran was previously granted service connection for cervical and lumbar spine disabilities and for a psychiatric disability.  The Veteran has claimed service connection for a heart condition, hypertension, and DM as secondary to his psychiatric condition, including as due to sleep difficulty related to his psychiatric condition.  

Additionally, he asserts that service connection should be allowed for DM because his obesity is an "intermediate step" between his service connected back disability and DM.  In the interest of efficiency, the Board will expand this contention as applying to the service connection claims for heart condition and hypertension as well.

The Board is required to rely on independent medical evidence to support its findings with regard to these issues.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  VA's duty to assist requires efforts to obtain an opinion addressing secondary service connection for the claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination or examinations to obtain an opinion addressing the theory of secondary service connection for his service connection claims for heart condition, hypertension and DM disabilities.

Initially, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's heart condition, hypertension, and/or DM were either caused or aggravated by his service-connected psychiatric disorder (including as a result of sleep impairment related to his psychiatric disorder) or spine disabilities.  The examiner should recognize that the question of aggravation is separate from the question of causation and is a question that the Board is required to address in the context of the Veteran's secondary service connection claim for heart condition, hypertension, and DM.  The opinion must explicitly address both causation and aggravation to be deemed adequate.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice connected disability.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the heart condition, hypertension, or DM prior to aggravation by the service-connected disability.

Additionally, the examiner must provide an opinion as to whether or not the Veteran's service connected disability or disabilities caused him to become obese.  If the examiner determines the Veteran's obesity is the result of one or more service connected disabilities, he or she must provide an opinion as to whether or not the obesity was a substantial factor in causing heart condition, hypertension, and or DM.  If the examiner determines both that obesity was caused by a service connected disability or disabilities and that heart condition, hypertension, and/or DM was caused by the obesity, he or she must provide an opinion as to whether or not the claimed condition would have occurred but for the obesity.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation. 

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the matter to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


